AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 1



                                          UNITED STATES DISTRICT COURT
                                                        Eastern District of Pennsylvania
                                                                           )
              UNITED STATES OF AMERICA                                     )       JUDGMENT IN A CRIMINAL CASE
                                  v.                                       )
                          ABDUL WEST
                                                                           )
                                                                                   Case Number: DPAE2:18CR00249-002
                                                                           )
                                                                           )       USM Number: 76811-066
                                                                           )
                                                                           )        Edward Meehan, Esquire
                                                                           )       Defendant's Attorney
THE DEFENDANT:
D pleaded guilty to count(s)

D pleaded nolo contendere to count(s)
  which was accepted by the court.
~was found guilty on count(s)            1s, 4s, 5s, 6s, and 12s of the Second Superseding Indictment by jury
 after a plea ofnot guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                  Nature of Offense                                                          Offense Ended
21 USC§846,841(a)(1)             Conspiracy to distribute 50 grams or more of                               6/30/2018                1s

(b)(1)(A)                        methamphetamine, 5 kilograms or more of cocaine, 280

                                 grams or more crack and 100 grams or more of heroin

       The defendant is sentenced as provided in pages 2 through          _ _9__ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)

D Count(s)                                              Dis        Dare dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any chan_ge of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material clianges in economic circumstances.

                                                                                                          4/15/2021
                                                                         Date oflmposition of Judgment


                                                                                                    s/ Michael M. Baylson
                                                                         Signature of Judge




                                                                                              MICHAEL M. BAYLSON, U.S.D.C.J.
                                                                         Name and Title of Judge


                                                                                                          4/21/2021
                                                                         Date
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet lA
                                                                                           Judgment-Page   2        of - ~9- -
DEFENDANT: ABDUL WEST
CASE NUMBER: DPAE2: 18CR00249-002

                                           ADDITIONAL COUNTS OF CONVICTION

Title & Section                  Nature of Offense                                     Offense Ended           Count


21 USC§841 (a)(1 ),               Distribution of a controlled substance, Aiding and    6/30/2018              4s

(b}(1 }(C); 18:2                  abetting

21 USC§841 (a}(1 ),               Distribution of a controlled substance, Aiding and   6/30/2018               5s

(b}(1}(B); 18:2                   abetting

21 USC§841 (a)(1 ),(b)(1)         Possession with intent to distribute a controlled    6/30/2018               6s

(B),(b}(1)(C): 18:2               substance; Aiding and abetting

21 USC§841 (a)(1 ),               Possession with intent to distribute a controlled    6/30/2018               12s

(b )( 1)(A): 18:2                substance; Aiding and abetting
AO 245B (Rev. 09/19) Judgment in Criminal Case
                      Sheet 2 - Imprisonment
                                                                                                   Judgment -   Page   -~3_   of   9
 DEFENDANT: ABDUL WEST
 CASE NUMBER: DPAE2: 18CR00249-002

                                                           IMPRISONMENT

          The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of:
 Five hundred-forty (540) months consisting of a term of 540 months on Count 1s; and a term of 360 months on Count 4s; and a
 term of 120 months each on Counts 5s and 6s; and a term of 180 months on Count 12s, all such terms to run concurrently.




     D The court makes the following recommendations to the Bureau of Prisons:




     Ill   The defendant is remanded to the custody of the United States Marshal.

     D The defendant shall surrender to the United States Marshal for this district:
           D at                                  D a.m.      D p.m.       on
                    ---------
           D as notified by the United States Marshal.

     D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           D before 2 p.m. on
           D as notified by the United States Marshal.
           D as notified by the Probation or Pretrial Services Office.


                                                                RETURN
I have executed this judgment as follows:




           Defendant delivered on                                                      to

at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                               UNITED STATES MARSHAL



                                                                         By----------------------
                                                                                            DEPUTY UNITED STATES MARSHAL
 AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                        Sheet 3 - Supervised Release
                                                                                                          Judgment-Page     4      of       9
 DEFENDANT: ABDUL WEST
 CASE NUMBER: DPAE2:18CR00249-002
                                                         SUPERVISED RELEASE
 Upon release from imprisonment, you will be on supervised release for a term of:

     Ten (10) years on Counts 1s, 4s, 5s, 6s and 12s, all such terms to run concurrently.




                                                       MANDATORY CONDITIONS
1.      You must not commit another federal, state or local crime.
2.      You must not unlawfully possess a controlled substance.
3.      You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days ofrelease from
        imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                D The above drug testing condition is suspended, based on the court's determination that you
                    pose a low risk of future substance abuse. (check if applicable)
4.       D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
            restitution. (check if applicable)
5.       ~ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.       D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
            directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
           reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.       D You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
 AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                        Sheet 3A -   Supervised Release
                                                                                                                  S _ _ or _ _ _9~ - -
                                                                                                Judgment-Page _ _ _
 DEFENDANT: ABDUL WEST
 CASE NUMBER: DPAE2:18CR00249-002

                                          STANDARD CONDITIONS OF SUPERVISION
 As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
 because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
 officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

 1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
       release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
       frame.
2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed.
3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
       court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
       the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
       hours of becoming aware of a change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
       take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to fmd full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                    Date
                                                                                                                ------------
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3B- Supervised Release
                                                                                           Judgment-Page   _6_    of         9
DEFENDANT: ABDUL WEST
CASE NUMBER: DPAE2:18CR00249-002

                                     ADDITIONAL SUPERVISED RELEASE TERMS
 The defendant shall refrain from the illegal possession and/use of drugs and shall submit to urinalysis or other forms of
 testing to ensure compliance. The defendant shall submit to drug treatment, as approved by the Court after receiving a
 recommendation by the US Probation Office. The defendant shall abide by the rules of any program and remain in
 treatment until satisfactorily discharged with the approval of the Court.

 The defendant shall participate in a program at the direction of the probation officer aimed at learning a vocation or
 improving the defendant's literacy, education level, or employment skills in order to develop or improve skills needed to
 obtain and maintain gainful employment. The defendant shall remain in any recommended program until completed or until
 such time as the defendant is released from attendance by the probation officer.
AO 245B (Rev. 09/19)     Judgment in a Criminal Case
                         Sheet 5 - Criminal Monetary Penalties
                                                                                                                Judgment-Page   -~7~_ of             9
  DEFENDANT: ABDUL WEST
  CASE NUMBER: DPAE2: 18CR00249-002
                                                   CRIMINAL MONETARY PENALTIES
       The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                        Assessment                Restitution                   Fine                  AV AA Assessment*              .NTA Assessment**
  TOTALS             $ 500.00                 $                             $ 5,000.00            $                              $



  D    The determination ofrestitution is deferred until
                                                         -----
                                                               . An Amended Judgment in a Criminal Case (AO 245C) will be
       entered after such determination.

 D     The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

       If the defendant makes a partial payment, each payee shall receive an approximately proportioned paYI!!ent, unless specified otherwise in
       the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
       before the United States is paid.

 Name of Payee                                                     Total Loss***                  Restitution Ordered           Priority or Percentai,:e




TOTALS                                $                             0.00               $- - - - - - - -0.00
                                                                                                        --


D      Restitution amount ordered pursuant to plea agreement $

D      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

!ill   The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       !ill   the interest requirement is waived for the         lill    fine   D restitution.
       D the interest requirement for the              D fine           D restitution is modified as follows:

* Arny, Vicky, ~d Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Justice for victims of Trafficking A.ct of2015, Pub. L. No. 114-22.
*** Findings for the total amount oflosses are required under Chapters 109A, 110, 1 lOA, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 6 - Schedule of Payments

                                                                                                           Judgment - Page _   _,..8_   of   9
 DEFENDANT: ABDUL WEST
 CASE NUMBER: DPAE2:18CR00249-002

                                                        SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     ~     Lump sum payment of$         500.00              due immediately, balance due


             •     not later than                                 , or
             •     in accordance with
                                         •    C,
                                                    •    D,
                                                              •    E, or     D    F below; or

 B     •     Payment to begin immediately (may be combined with            • c,       •   D,or    D F below); or
 C     D Payment in equal          _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ over a period of
                           (e.g., months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

 D     D     Payment in equal      _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ over a period of
                           (e.g., months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
             term of supervision; or

 E    D      Payment during the term of supervised release will commence within _ _ _ _ _ (e.g., 30 or 60 days) after release from
             imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F    !ill   Special instructions regarding the payment of criminal monetary penalties:
              The defendant may participate in the BOP Inmate Financial Responsibility Program and provide a minimum
              payment of $25.00 per quarter towards the fine/restitution. In the event the fine/restitution is not paid prior to the
             commencement of supervision, the defendant shall satisfy the amount due in monthly installments of not less than
             $50.00 to commence 30 days after release from confinement. The defendant shall notify the US Attorney for this
             district within 30 days of any change of mailing address or residence that occurs while any portion remains unpaid.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment ofcriminal monetary penalties is due during
the period of imprisonment. All criminal monetary penafiies, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



D     Joint and Several

      Case Number
      Defendant and Co-Defendant Names                                                 Joint and Several              Corresponding Payee,
      (including defendant number)                        Total Amount                      Amount                        if appropriate




D     The defendant shall pay the cost of prosecution.

D     The defendant shall pay the following court cost(s):

Ill   The defendant shall forfeit the defendant's interest in the following property to the United States:
      a) $8,101 in United States currency seized on September 11, 2017, from 3234 North Sydenham Street, Philadelphia,
      PA;

Pay:tnents shall be applied in the following order: (1) assessment, (2) restitution princ!J?al, (3} restitution interest, (4) AVAA assessment,
(5J fine principal, (6) fme interest, (7) community restitution, (8) NTA assessment,(~) penalties, and (10) costs, mcluding cost of
prosecut10n and court costs.
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 6B - Schedule of Payments
                                                                                        Judgment-Page ~ of - -9- -
DEFENDANT: ABDUL WEST
CASE NUMBER: DPAE2:18CR00249-002

                                            ADDITIONAL FORFEITED PROPERTY
   b) $11,780 in United States currency seized on June 4, 2018, from 1815 JFK Boulevard, Apt. 2411, Philadelphia, PA;

  c) $1,098 in United States currency seized on June 12, 2018, from 2900 North Taylor Street, Philadelphia, PA;

  d) $11,153.25 in United States currency seized on October 18, 2018, from 3234 North Sydenham Street, Philadelphia,
  PA;

  e) $27,750 in United States currency seized on October 18, 2018, from 1 Brown Street, Apt. 1806, Philadelphia, PA;

  f) $1,000 in United States currency seized on October 18, 2018 from 5761 W. Hunter Street, Philadelphia, PA;

  g) One (1) Glock, Model 22, .40 caliber handgun, bearing serial number AAKG592, loaded with fourteen live rounds of
  ammunition; and

  h) One (1) Glock magazine.
